ORDER
DEIRDRE A. PRZYGODA of FREEHOLD, who was admitted to the bar of this State in 1990, having been ordered to show cause why she should not be temporarily suspended from the practice of law or why the Court should not take such other action as it deems appropriate;
And the Court having Ordered on September 15, 2010, that DEIRDRE A. PRZYGODA provide the Office of Attorney Ethics with certain records and information in connection with its investí*536gation on or before October 6, 2010, failing which respondent would be temporarily suspended from practice without further notice;
And the Office of Attorney Ethics having reported to the Court on October 7, 2010, that respondent has failed to comply with the Order filed September 15, 2010;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20—3(g)(4), DEIRDRE A. PRZYGODA is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that DEIRDRE A. PRZYGODA be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that DEIRDRE A. PRZYGODA comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.